Exhibit 10.1

 

Form of Letter Agreement for the following executives: Richard Cimino, William
Klitgaard,  James Lovett, Deborah Tanner and John Watson

 

February 21, 2012

 

Name / Address

 

Re:

Employment Letter Agreement (the “Agreement”)

 

Dear [Name]:

 

Position

As [Job Title], you will report directly to the Chief Executive Officer of
Covance Inc. (“Covance” or the “Company”).

 

Term

This Agreement shall commence as of February 21, 2012 and unless earlier
terminated shall continue until the third anniversary of such date (the
“Expiration Date”).  Except as provided below or unless earlier terminated, your
employment under this Agreement shall automatically be extended for successive
three-year periods commencing on the Expiration Date and each three year
anniversary thereof unless you are notified in writing by the Chief Executive
Officer of Covance at least 13 months prior to the date on which your employment
under this Agreement is next scheduled to expire that this Agreement will not be
extended.  In the event you cease to be a member of the Executive Committee (or
any successor committee), regardless of the reason for such cessation, and
regardless of whether you are still employed by Covance or a subsidiary thereof,
your employment under this Agreement will terminate at the end of the then
current three-year term (as extended by any renewal term if applicable).

 

Salary and Bonus

Your salary will be determined annually by the Board of Directors of the Company
(the “Board”) or the Compensation and Organization Committee, subject to a
performance and merit review.

 

You will participate in the Covance Variable Compensation Plan (the “Bonus
Plan”) subject to the terms and conditions thereof.  Payouts under the Bonus
Plan are contingent upon a number of factors, as specified in the Bonus Plan,
including your performance and the Company’s performance.  You will be eligible
for a bonus equal to such percentage of your earned base salary as is determined
annually by the Compensation and Organization Committee of the Board (the
“Target Bonus Award”).  This Agreement does not constitute an amendment,
modification or supplement to the Bonus Plan and to the extent there are any
inconsistencies between this Agreement and the Bonus Plan, the latter shall
govern.  Further, the Bonus Plan is subject to modification or discontinuation
at the discretion of Covance.

 

--------------------------------------------------------------------------------


 

Supplemental Pension Plan

 

A supplemental executive retirement plan (as amended, modified or adopted from
time to time, the “SERP”) has been adopted for the senior executives of Covance
in which you will participate.  The SERP is a non-qualified, unfunded retirement
plan designed to provide retirement benefits to you upon your retirement on or
after attaining age 60, with provisions enabling you to receive reduced benefits
if you retire after attaining age 55.

 

Investment and Benefit Plans

 

You will be eligible to participate in all the Covance employee benefit plans,
including medical, dental, life insurance, disability, 401(k) savings plan, and
management deferral plan, in accordance with the terms and conditions of those
plans.  In addition, you will receive paid time off benefits consistent with the
provisions of our Paid Time Off Plan.

 

Equity Awards

 

You may be awarded from time to time additional compensation (such as stock
options or performance shares) pursuant to Covance’s 2010 Employee Equity
Participation Plan (as amended, modified or supplemented from time to time, the
“EEPP”) or any additional or replacement incentive compensation or long-term
compensation program established by Covance for its senior officers.  Any awards
under such programs shall be at such levels or in such amounts as the Board or
the Compensation and Organization Committee deems, in its sole discretion,
appropriate for your position and the performance of your duties.

 

Severance

 

Should you be involuntarily terminated by the Company for reasons other than
(1) for Cause (as defined below); (2) as a result of your Extended Disability
(as defined below) or (3) within the 24 month period following a
Change-of-Control (as defined below), the Company shall pay you the following
amounts (subject to the paragraph entitled “Specified Employee,” if applicable):

 

(i)            An amount equal to the sum of (a) one year of base salary in
effect at the time of termination plus (b) an amount equal to the product of
your target bonus percentage and your base salary in effect at the time of
termination (the sum of (a) and (b) being, collectively, the “Termination
Payments”), payable in equal installments on the Company’s normal payroll cycle
during the one-year period following such involuntary termination;

 

(ii)           Your base salary (payable on the normal payroll cycle) with the
Company in effect at the time of such involuntary termination for the one year
period starting on the date of the first anniversary of such involuntary
termination, in the event that, after reasonable efforts by you, you have been
unable to obtain a suitable alternative vocation, as determined by the Company’s
Chief Executive Officer in his sole discretion; and

 

(iii)          In the event you elect COBRA continuation for you and your
eligible dependents, the monthly premium for such coverage from the date of such
involuntary

 

--------------------------------------------------------------------------------


 

termination until the date that is the later of (x) the first anniversary of
such involuntary termination and (y) the date you have obtained a suitable
alternative vocation, as determined in accordance with subsection (ii) above
(such period being the “Health Continuation Period”).  For the remainder of any
applicable COBRA period after the expiration of the Health Continuation Period,
you shall be responsible for such costs.  Notwithstanding the foregoing, if you
have not found a suitable alternative vocation, as determined in accordance with
subsection (ii) above on or prior to the date that is 18 months after your
involuntary termination from the Company, then the Company shall continue paying
the equivalent premium payments until the earlier of (I) the date you find a
suitable alternative vocation, as determined in accordance with subsection
(ii) above and (II) the date that is the second anniversary of your involuntary
termination from the Company.  In the event you were terminated for Cause or you
terminate your employment for any reason and the COBRA election is still
available to you under applicable law, and you so elect the COBRA continuation,
you shall be responsible for all health benefit premium costs.

 

(iv)          You will be given the option to convert your life insurance
benefit to a personal life insurance policy, and if you so elect, the monthly
premiums will be paid by the Company for the period during which the Company
pays the monthly premiums for health coverage in accordance with subsection
(iii) above.

 

Notwithstanding anything in this Severance paragraph to the contrary, you agree
that if you obtain or are provided with medical and dental benefits (whether
from a spouse or from a new employment position), then you shall promptly notify
the Company that such benefits are being provided to you and the Company shall
cease providing such coverage or discontinue paying the premiums for such
insurance, as applicable.  You agree to promptly update the Corporate Vice
President, Human Resources of the Company of any change in your employment or
benefits coverage status during any period you are receiving benefits or
payments hereunder.

 

Please refer to that certain Confidentiality and Non-Competition Agreement
between you and the Company (the “Non-Competition Agreement”).  You agree that
any of the severance payments under subsection (i) or (ii) above shall
constitute the payment of your base salary under Section 4(a)(ii) of the
Non-Competition Agreement.

 

“Cause” shall mean (i) your conviction of, or plea of guilty or nolo contendere
to, a felony or a misdemeanor if such misdemeanor involves moral turpitude;
(ii) your commission of any act of gross negligence or intentional misconduct in
the performance or non-performance of your duties as an employee of Covance or
its affiliates, including without limitation, any actions which constitute
sexual harassment under applicable laws, rules or regulations; (iii) your
failure to perform your duties assigned for a period of thirty (30) or more days
unless such failure is caused by an Extended Disability (as defined below); or
(iv) your misappropriation of assets, personal dishonesty or intentional
misrepresentation of facts which may cause Covance or its affiliates financial
or reputational harm.

 

--------------------------------------------------------------------------------


 

“Extended Disability” shall (i) mean you are unable, as a result of a medically
determinable physical or mental impairment, to perform the duties and services
of your position (as determined by Covance), or (ii) have the meaning specified
in any disability insurance policy maintained by Covance, whichever is more
favorable to you.

 

Except as may be otherwise provided herein or in any applicable Covance
compensation and benefit plans, Covance shall not be liable for any salary or
benefit payments to you beyond the date of your voluntary termination of
employment with Covance.  Upon the termination of your employment with Covance
for death, Cause or for Extended Disability, or due to a voluntary termination,
you shall not be entitled to any compensation or other benefits not already
earned and owing to you on account of your services on the date of such
termination of employment.  The provision of any benefits pursuant to this
Agreement shall be in lieu of, and not in addition to, any payment or benefits
you otherwise would have been entitled to pursuant to any severance pay plan of
the Company, including, without limitation, the Company’s Amended and Restated
Severance Pay Plan.

 

Change-of-Control

 

Upon an Event of Termination (as defined below), you will be entitled to a lump
sum payment equal to the sum of (1) the product of (a) 3 and (b) your base
annual salary in effect at the time of the Event of Termination and (2) the
product of (a) 3 and (b) the number that is your base annual salary times your
target bonus percentage, each as in effect at the time of the Event of
Termination.  Except as otherwise provided under the paragraphs entitled
“Specified Employee” and “Release,” such payment will be made within 60 days
following the Event of Termination.  In addition, upon an Event of Termination,
all of your stock options, restricted stock, deferred compensation and similar
benefits which have not become vested on the date of an Event of Termination
shall become vested upon such event.

 

For the purposes of this Agreement, an “Event of Termination” is defined to be a
termination of your employment by Covance (for reasons other than Cause or
Extended Disability) or a Constructive Termination (as defined below) of your
employment, in each case within 24 months following a Change-of-Control (as
defined below).

 

For purposes of this Agreement, a “Change-of-Control” shall mean:

 

(i)            any person, or more than one person acting as a group within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and the regulations issued thereunder, acquires ownership of stock of
the Company that, together with stock held by such person or group, constitutes
more than 50 percent of the total fair market value or total voting power of the
stock of the Company;

 

(ii)           any person, or more than one person acting as a group within the
meaning of Code Section 409A and the regulations issued thereunder, acquires (or
has acquired during the

 

--------------------------------------------------------------------------------


 

12-month period ending on the date of the most recent acquisition) ownership of
stock of the Company possessing 30 percent or more of the total voting power of
the Company’s stock;

 

(iii)          a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election; or

 

(iv)          a person, or more than one person acting as a group within the
meaning of Code Section 409A and the regulations issued thereunder, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition) assets from the Company that have a total gross fair market value
equal to or more than 40 percent of the total gross fair market value of all the
assets of the Company immediately before such acquisition or acquisitions.

 

Notwithstanding the foregoing, an event will not constitute a
“Change-of-Control” unless it also satisfies the requirements of Treasury
Regulation Section 1.409A-3(i)(5).

 

For purposes of this Agreement, a “Constructive Termination” is defined to be
your termination of employment with Covance because of:

 

(i)            a material breach by Covance of this Agreement, including,
without limitation, a reduction in your then current salary or the percentage of
base salary eligible for incentive compensation;

 

(ii)           a diminution of your responsibilities, status, title or duties
hereunder;

 

(iii)          a relocation of your work place which increases the distance
between your principal residence and your work place by more than 25 miles;

 

(iv)          a failure by Covance to provide you with benefits which are as
favorable to you in all material respects as those provided immediately prior to
a Change-of-Control; or

 

(v)           the failure of any acquiror or successor in interest to the
business of Covance to agree in writing to be bound by the terms of this
Agreement within four months of any Change-of-Control;

 

provided, however, that a Constructive Termination will only occur upon
(1) written notice by you to Covance of the existence of one or more of the
conditions listed above and your intent to terminate employment with Covance,
within 30 days after the commencement of such condition; and (2) Covance’s
failure to cure such condition within 30 days after Covance’s receipt of such
notice.  Any such written notice by you shall specify the particular act or
acts, or failure to act, which is or are the basis for your Constructive
Termination.

 

--------------------------------------------------------------------------------


 

In the event you are involved in any dispute about your rights under this
Agreement arising on or after a Change-of-Control, Covance shall pay all
reasonable legal costs and fees incurred by you during your lifetime in
connection with such dispute promptly upon receipt of any invoice relating
thereto, provided that any such reimbursement shall be made no later than
December 31 of the year following the year during which such cost or expense is
incurred.

 

With respect to an Event of Termination, medical and dental benefits will be
continued, to the extent they are not otherwise prohibited under the respective
plans and on the terms and conditions of the relevant provisions of this
Agreement and the applicable plan, until you find other employment but not
longer than three years from the date of the Event of Termination.  In addition,
you will be given the option to convert your life insurance benefit to a
personal policy and if you so elect, Covance will pay such monthly premiums
until you find other employment but not longer than three years from the date of
the Event of Termination.

 

Notwithstanding the foregoing, to the extent applicable, any claims for
reimbursement of medical and dental expenses under this Agreement shall be paid
as soon as administratively feasible following the proper submission of the
applicable expense; provided that all claims must be submitted and paid by
December 31 of the year following the year during which you incurred the
applicable expense.

 

Specified Employee

 

Notwithstanding any other provision of the Agreement, if (i) you become entitled
to receive payments or benefits under this Agreement as a result of your
“separation from service” within the meaning of Code Section 409A, (ii) you are
a “specified employee” within the meaning of Code Section 409A, and (iii) such
payment or benefit would be subject to tax under Code Section 409A if the
payment or benefit is paid within six months after your separation from service,
then such payment or benefit required under this Agreement shall not be paid
until the first day which is six months after your separation from service (or
the date of your death, if earlier).

 

Payments Subject to Code Section 4999

 

(a)           Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by, to or for the
benefit of you, whether made under this Agreement or otherwise (a “Payment”)
would be subject to the excise tax imposed by Code Section 4999 (the “Excise
Tax”) and if the net-after tax amount (taking into account all applicable taxes
payable by you, including any Excise Tax) that you would receive with respect to
such Payments does not exceed the net-after tax amount you would receive if the
amount of such Payments was reduced to the maximum amount which could otherwise
be payable to you without the imposition of the Excise Tax, then, to the extent
necessary to eliminate the imposition of the Excise Tax, (i) the latest
scheduled cash Payment shall first be reduced (if necessary, to zero),
(ii) after the application of clause (i), the then latest scheduled cash Payment
shall be reduced (if necessary, to zero) and this process shall continue until
all cash Payments

 

--------------------------------------------------------------------------------


 

have been reduced (if necessary, to zero), (iii) non-cash Payments that are
included under Section 280G of the Code at full value rather than accelerated
value shall next be reduced (if necessary, to zero), with the highest-value
Payments reduced first; and (iv) all other non-cash Payments shall next be
reduced with the highest value Payments reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24).

 

(b)           All determinations required to be made under this section,
including, without limitation, whether any reduction is required and the amount
of such reduction, shall be made by an accounting firm chosen by the Company
(the “Accounting Firm”) which shall provide detailed supporting calculations
both to Covance and you within 30 days of the Event of Termination, if
applicable, or such earlier time as is requested by Covance.  Any determination
by the Accounting Firm shall be binding upon Covance and you.

 

Injunctive Relief

 

You agree that the remedies available to Covance at law for any breach of any of
your obligations under this Agreement may be inadequate, and you accordingly
agree and consent that temporary or permanent injunctive relief, and/or an order
of specific performance, may be granted in any proceeding which may be brought
to enforce any provision hereof, without the necessity of proof of actual damage
or the requirement to post bond, in addition to any other remedies available to
Covance at law.

 

Outplacement

 

If there has been an Event of Termination, Covance shall provide for you, at
Covance’s cost, executive outplacement support for one year following such
termination; provided that all reimbursements of costs and expenses under this
paragraph shall be made to you no later than December 31 of the year following
the year during which you incurred the applicable cost or expense.

 

409A

 

This Agreement is intended to comply with, or be exempt from, Code Section 409A
and shall be interpreted in a manner consistent therewith and without increasing
the cost to the Company hereunder.  Notwithstanding anything contained herein to
the contrary, in no event shall the Company or any of its affiliates have any
liability to you in the event that this Agreement does not comply with, or is
not exempt from, Code Section 409A.  All reimbursements of costs and expenses
under this Agreement shall be made to you no sooner than the date the underlying
expense is incurred and no later than December 31 of the year following the year
during which you incurred the applicable cost or expense. Any amount of expenses
eligible for reimbursement, or in-kind benefit provided, during a calendar year
shall not affect the amount of expenses eligible for reimbursement, or in-kind
benefit to be provided, during any other calendar year.  The right to any
reimbursement or in-kind benefit pursuant to this Agreement

 

--------------------------------------------------------------------------------


 

shall not be subject to liquidation or exchange for any other benefit.  Each
severance payment under this Agreement shall be treated as a separate payment
for purposes of Code Section 409A.

 

Release

 

If there has been an Event of Termination or if there has been no
Change-of-Control but you have been terminated by Covance without Cause, the
obligation of Covance to make to you any or all of the payments and benefits
specified under this Agreement (including, without limitation, the Termination
Payments, the salary continuation payments described in subsection (ii) of the
paragraph entitled Severance of this Agreement or the payments specified under
the paragraph headed “Change of Control,” as applicable, but excluding any
earned but unpaid base salary and other benefits required by law to be provided)
shall be subject to your execution and delivery to Covance of a release in form
and substance reasonably satisfactory to Covance of all claims, demands, suits
or actions, whether in law or at equity, you have or may have against Covance or
its affiliates, including without limitation any such claim relating to or
giving rise from such Event of Termination or non-Cause termination.  Such
release must be returned to the Company and become effective no later than the
60th day following such Event of Termination or non-Cause termination. Subject
to the following sentence, payments under this Agreement shall commence as soon
as practicable following the effective date of such release.  If any of the
severance benefits payable to you under this Agreement are considered “deferred
compensation” within the meaning of Code Section 409A and if such 60 day release
period overlaps two calendar years, then to the extent required to comply with
Code Section 409A, any such payment or benefit that would otherwise be paid or
provided during such first taxable year shall be instead withheld and paid or
provided on the first payroll date in such second taxable year, with all
remaining payments and benefits to be made and provided as if no such delay had
occurred.

 

Plans and Conflicts

 

As in the case with the Bonus Plan, the Agreement does not constitute an
amendment, modification or supplement to any other plan or policy (benefit,
compensation or otherwise, including without limitation the EEPP, 401(k) Savings
Plan, and management deferral plan) of Covance, whether or not described in the
Agreement, and to the extent there is any inconsistency between the Agreement
and any other plan (benefit, compensation or otherwise, including without
limitation the EEPP, 401(k) Savings Plan, and management deferral plan), of
Covance, whether or not described herein, such plans or policies shall govern. 
Further, nothing in this Agreement shall constitute a limitation on Covance’s
right to modify or discontinue any such plans or policies.

 

The provisions of employment relating to health benefits, vacation and
reimbursement for business expenses, professional dues, etc. will be
administered in accordance with Company policies, as they may be amended,
modified or supplemented from time to time.

 

--------------------------------------------------------------------------------


 

Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey, without reference to any conflicts of law provisions.

 

Conditions to Effectiveness

 

This Agreement will become effective as of the date first written above upon
which all of the following conditions have been satisfied:

 

a)             The Board has approved this Agreement; and

 

b)            The Agreement has been executed and delivered by each of you and
Covance.

 

Representations and Warranties

 

You hereby represent and warrant to Covance the following:

 

a)             You are not currently party to any contract of employment that
might impede or impair your ability to execute this Agreement or perform the
services contemplated hereof.

 

b)            You are not subject to any non-competition agreement, arrangement
or understanding or any other restrictive covenants that might restrict your
employment by Covance pursuant to this Agreement or otherwise.

 

c)             You shall hold the terms and conditions of your employment with
Covance, including this Agreement, in strict confidence and will not divulge the
terms thereof to anyone else except employees or agents of Covance who have a
need to know or your spouse, accountant, investment advisor, lawyer or others
who have a need to know, provided, they are under similar obligations of
confidentiality.

 

Waivers

 

The failure of either party at any time to require performance by the other
party of any provision hereof shall not affect in any way the full right to
require such performance at any time thereafter, nor shall a waiver by either
party of a breach of any provision hereof be taken or held to be a waiver of
future performance under the provision itself.

 

Scope of Restrictions Reasonable

 

You hereby expressly agree that all of the covenants in this Agreement are
reasonable and necessary in order to protect Covance and its business.  If any
provision or any part of any provision of this Agreement shall be invalid or
unenforceable under applicable law, such part shall be ineffective only to the
extent of such invalidity or unenforceability and shall not affect

 

--------------------------------------------------------------------------------


 

in any way the validity or enforceability of the remaining provisions of this
Agreement, or the remaining parts of such provision.

 

Assignment; Amendments

 

This Agreement shall be binding on and inure to the benefit of the parties
hereto and their heirs, executors, legal representatives, successors and
assigns.  Except in the event of a transfer to a successor corporation or other
entity or affiliate of Covance, neither party shall have the right to assign its
rights or delegate its obligations, or all or any portion of its rights or
interests under this Agreement without the prior written consent of the other
party hereto.  This Agreement may be amended only by a written instrument signed
by both parties hereto making specific reference to this Agreement and
expressing the plan or intention to modify it.

 

Notification

 

Any notice, request, demand, or other communication required or permitted by
this Agreement shall be deemed to be properly given if delivered by hand or when
mailed certified, registered or first class mail or overnight courier with
postage or shipping charge prepaid, addressed to Covance at 210 Carnegie Center,
Princeton, New Jersey 08540, Attention: CEO and to you at your address specified
above, and all such notices shall be deemed effective at the time of delivery. 
The addresses for the purpose of this paragraph may be changed only by giving
written notice of such change in the manner provided herein for giving notices.

 

Captions

 

The captions of the paragraphs herein are inserted as a matter of convenience
only and in no way define, limit or describe the scope of this Agreement or any
provisions hereof.

 

Entire Agreement

 

This Agreement sets forth the entire agreement and understanding between the
parties hereto as to the subject matter hereof, and as such supersedes in its
entirety any existing agreement or offer letters, whether oral or written,
between you and Covance, except for any confidentiality and/or non-competition
agreements between you and Covance (including, without limitation, the
Non-Competition Agreement) which shall continue in full force and effect in
addition to any of the provisions contained in this Agreement.

 

Employee at Will

 

This Agreement is not a fixed-term contract of employment.  Your employment by
Covance is for no fixed term, and either you or Covance may terminate the
employment relationship at any time for no reason or any reason not prohibited
by applicable laws.

 

--------------------------------------------------------------------------------


 

Please indicate your agreement with the terms and conditions of this Agreement
by signing two copies of this Agreement and returning them to my attention.

 

Withholding

 

All payments made by Covance under this Agreement will be reduced by any tax or
other amounts required to be withheld by Covance under applicable law.

 

Very truly yours,

 

 

 

 

 

Joseph Herring

 

Chairman and Chief Executive Officer

 

 

 

 

 

Accepted as of the date first above specified:

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------